          Case 4:18-cv-01885-HSG Document 995 Filed 05/11/20 Page 1 of 3


 1    Michael P. Sandonato (admitted pro hac vice)    Jonathan M. Sharret (admitted pro hac vice)
      msandonato@venable.com                          jsharret@venable.com
 2    John D. Carlin (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
      jcarlin@venable.com                             jdcalabro@venable.com
 3    Natalie Lieber (admitted pro hac vice)          Daniel A. Apgar (admitted pro hac vice)
      ndlieber@venable.com                            dapgar@venable.com
 4    Christopher M. Gerson (admitted pro hac vice)   Robert S. Pickens (admitted pro hac vice)
      cgerson@venable.com                             rspickens@venable.com
 5    Jason M. Dorsky (admitted pro hac vice)         Sean M. McCarthy (admitted pro hac vice)
      jmdorsky@venable.com                            smccarthy@venable.com
 6    Stephen K. Yam (admitted pro hac vice)          Caitlyn N. Bingaman (admitted pro hac vice)
      syam@venable.com                                cnbingaman@venable.com
 7                                                    Stephen J. Krachie (admitted pro hac vice)
                                                      skrachie@venable.com
 8
      VENABLE LLP
 9    1290 Avenue of the Americas
      New York, New York 10104-3800
10    Tel: (212) 218-2100
      Fax: (212) 218-2200
11
      Chris Holland (SBN 164053)
12    cholland@hollandlawllp.com
      Lori L. Holland (SBN 202309)
13    lholland@hollandlawllp.com
      Ethan Jacobs (SBN 291838)
14    ejacobs@hollandlawllp.com
15    HOLLAND LAW LLP
      220 Montgomery Street, Suite 800
16    San Francisco, CA 94104
      Tel: (415) 200-4980
17    Fax: (415) 200-4989
18    Attorneys for Plaintiffs
19                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21

22                                                         Case No. 4:18-cv-01885-HSG
     In Re Koninklijke Philips Patent Litigation
23                                                         STATUS REPORT REGARDING U.S.
                                                           PATENT NO. 6,690,387 IN RESPONSE
24                                                         TO COURT’S ORDER GRANTING
                                                           MICROSOFT’S MOTION TO STAY
25                                                         ’064 CLAIMS (DKT. NO. 926)

26

27

28


       STATUS REPORT REGARDING U.S. PATENT NO. 6,690,387 IN RESPONSE TO COURT’S ORDER
               GRANTING MICROSOFT’S MOTION TO STAY ’064 CLAIMS (DKT. NO. 926)
                                CASE NO. 4:18-CV-1885-HSG
           Case 4:18-cv-01885-HSG Document 995 Filed 05/11/20 Page 2 of 3


 1          On November 13, 2019, the Court granted defendant Microsoft Corporation and Microsoft
 2   Mobile Inc.’s (collectively “Microsoft”) motion to stay all claims in this action related to U.S. Patent
 3   No. 7,184,064 (the “’064 Patent”), pending an order from the Federal Circuit affirming or reversing
 4   the Patent Trial and Appeal Board’s (“PTAB”) decision on U.S. Patent No. 6,690,387 (the “’387
 5   Patent.”) Dkt. No. 926. In that Order, the Court also directed Microsoft and Philips to submit a joint
 6   status report every 180 days updating the Court on the status of the Federal Circuit proceeding, with
 7   the first of such reports being due on May 11, 2020. Id. at 4. 1
 8          As the Court knows, Microsoft and Philips subsequently settled this action, and on January
 9   31, 2020 the Court granted the parties’ Stipulated and Unopposed Motion for Voluntary Dismissal,
10   thereby dismissing Microsoft as party to this action. Dkt. No. 965. Nevertheless, given the Court’s
11   directive and out of an abundance of caution, Philips individually submits this status update
12   regarding the ’387 Patent.
13          Philips’ appeal of the PTAB decision was docketed by the Federal Circuit on June 18, 2019
14   as Koninklijke Philips N.V. v. Microsoft Corporation, No. 19-2040. On July 19, 2019, the U.S.
15   Patent and Trademark Office (“USPTO”) moved to intervene in the appeal to address a limited issue
16   of the reviewability of the PTAB’s decision to institute an inter partes review under 35 U.S.C. § 314.
17   Fed. Cir. Dkt. No. 10. The Federal Circuit granted that motion on July 30, 2019. Fed. Cir. Dkt. No.
18   14.
19          After the parties submitted full briefing on the appeal, Microsoft and Philips settled the case,
20   and Microsoft moved to withdraw from the appeal. Fed. Cir. Dkt. No. 41. The Court granted
21   Microsoft’s motion to withdraw and explained that Microsoft’s brief “will not be transmitted to the
22   merits panel assigned to this case.” Fed. Cir. Dkt. No. 48. Consequently, the USPTO moved to file
23   a replacement brief addressing all of the issues on appeal, to replace its previously-filed brief, which
24   addressed only limited jurisdictional issues. Fed. Cir. Dkt. No. 51. By order dated March 24, 2020,
25   the Federal Circuit granted the USPTO’s motion, and ordered that the USPTO’s replacement
26

27
            1
              The Court further directed the parties to file a joint status report within five days of the
28   issuance of the Federal Circuit’s decision, which has not yet occurred. Id.
                                                         1
       STATUS REPORT REGARDING U.S. PATENT NO. 6,690,387 IN RESPONSE TO COURT’S ORDER
               GRANTING MICROSOFT’S MOTION TO STAY ’064 CLAIMS (DKT. NO. 926)
                                CASE NO. 4:18-CV-1885-HSG
          Case 4:18-cv-01885-HSG Document 995 Filed 05/11/20 Page 3 of 3


 1   response brief is due no later than 60 days from the date of filing of the order (i.e., May 23, 2020),
 2   and Philips’ reply brief is due no later than 21 days thereafter. Fed. Cir. Dkt. No. 54. No further
 3   filings have occurred to date on the appeal.
 4          Unless ordered otherwise, Philips will continue to file status reports as required by the
 5   Court’s November 13, 2019 Order.
 6

 7   Dated: May 11, 2020
                                                         Respectfully submitted,
 8

 9   Chris Holland (SBN 164053)                          /s/ Robert S. Pickens
     Lori L. Holland (SBN 202309)                        Michael P. Sandonato (admitted pro hac vice)
10   HOLLAND LAW LLP                                     John D. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800                    Christopher M. Gerson (admitted pro hac vice)
11   San Francisco, CA 94104                             Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                           Jason M. Dorsky (admitted pro hac vice)
12   Fax: (415) 200-4989                                 Stephen K. Yam (admitted pro hac vice)
     cholland@hollandlawllp.com                          Jonathan M. Sharret (admitted pro hac vice)
13   lholland@hollandlawllp.com                          Joshua D. Calabro admitted pro hac vice)
                                                         Daniel A. Apgar (admitted pro hac vice)
14                                                       Sean M. McCarthy (admitted pro hac vice)
                                                         Robert S. Pickens (admitted pro hac vice)
15                                                       Caitlyn N. Bingaman (admitted pro hac vice)
                                                         Stephen J. Krachie (admitted pro hac vice)
16
                                                         VENABLE LLP
17                                                       1290 Avenue of the Americas
                                                         New York, New York, 10104
18                                                       +1 (212) 218-2100
                                                         +1 (212) 218-2200 facsimile
19                                                       philipsprosecutionbar@venable.com
20
                                                         Attorneys for Plaintiffs Koninklijke Philips
21                                                       N.V. and U.S. Philips Corporation

22

23

24

25

26

27

28

                                                         2
       STATUS REPORT REGARDING U.S. PATENT NO. 6,690,387 IN RESPONSE TO COURT’S ORDER
               GRANTING MICROSOFT’S MOTION TO STAY ’064 CLAIMS (DKT. NO. 926)
                                CASE NO. 4:18-CV-1885-HSG
